 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 164Gadsden Tool, Inc. and Retail, Wholesale and De-partment Store Union, AFLŒCIO. Case 10ŒCAŒ30005Œ2 November 30, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On June 24, 1998, Administrative Law Judge Pargen Robertson issued the attached decision.  The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified and set forth in full below. 1. Contrary to the dissent, we find that it is neither ﬁanalytically difficultﬂ nor ﬁcounterintuitiveﬂ to find that the Respondent engaged in bad-faith surface bargaining even though the parties reached a complete collective-bargaining agreement on February 18, 1997.  As ex-plained by the judge, background evidence of statements made prior to the Union™s certification as exclusive bar-gaining representative of the Respondent™s employees strongly indicates that the Respondent entered negotia-tions with no intention of reaching agreement.  Neverthe-less, the credited evidence shows that on February 18, 1997, to the Respondent™s surprise, the Union abandoned its position on several issues and accepted a comprehen-sive bargaining proposal that, according to the Respon-dent™s attorney, the Respondent was itself never fully willing to approve.  While the Respondent may have made the proposal with the mistaken expectation that the Union would never accept it, the Union had every right to treat the proposal as a valid offer.  That is what the Union did, and at the point that the Union accepted the offer an agreement was made.  The Respondent™s refusal to sign that agreement violated Section 8(a)(5) of the Act. Admittedly, if the Respondent had met its statutory ob-ligation and signed the agreement reached on February 18, 1997, it would have had no further obligation to bar-gain about issues specifically covered by the agreement.  That is not what happened.  Instead, the Respondent made manifest its intent not only to refuse to sign the February 18 agreement but also not to reach agreement on any terms.  In this regard, the Respondent™s attorney told the Union™s negotiator at the end of the February 18 bargaining session that ﬁ[y]ou realize that what you guys have done is shut this company down, because Mr. Hill is not going to sign a contract.ﬂ  The Respondent™s attor-ney faxed to the Union a contract proposal, 10 days™ later,  that substantially altered the Respondent™s prior wage proposal by establishing ﬁabsolute, uncontradict-able management discretionﬂ to determine wages.                                                            1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. Bargaining with a bad faith intent not to reach an agreement of any kind is as clearly violative of Section 8(a)(5) as a refusal to sign an agreement.  The Respon-dent™s course of conduct on and after February 18, 1997, constituted bad-faith surface bargaining.  Contrary to the dissent, we find counterintuitive the notion that the unlawful act of refusing to sign a specific bargaining agreement insulates the Respondent from Board sanction for its subsequent unlawful attempt to avoid reaching any agreement.  To remedy only the unlawful failure to sign would leave unremedied the Respondent™s overall bad faith that infected the parties™ bargaining.  A violation must be separately found and remedied to discourage the repetition of such unlawful conduct in future contract negotiations. 2. The judge recommended that the Respondent be re-quired to execute a contract that will extend for a period of 2 years and 9 months from the date of execution, con-sistent with the duration agreed to by the parties.  We disagree.  The record shows that the parties agreed at their February 18, 1997 negotiating session to a complete contract, giving the Respondent the right to define its term.  The Respondent later supplied a termination date of November 24, 1999.  The Board has no remedial au-thority to change the substantive terms of the parties™ agreement by altering its effective dates.  H. K. Porter Co. v. NLRB, 397 U.S. 99 (1970).  The recommended remedy will be modified to provide that the contract will run, not from the date of execution, but from the date of agreement on February 18, 1997, to the termination date of November 24, 1999. We further note that the judge failed to provide any make-whole relief for the Respondent™s failure to execute and implement the contract.  Accordingly, we shall order the Respondent to execute the collective-bargaining agreement reached on February 18, 1997, to give retroac-tive effect to its terms and conditions of employment to February 18, 1997, and to make unit employees whole for any losses they may have suffered as a result of the Respondent™s unlawful failure to execute the agreement.  Backpay shall be computed in accord with Ogle Protec-tion Service, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971); and Kraft Plumbing & Heating, 252 NLRB 891 (1980), enfd. mem. 661 F.2d 940 (9th Cir. 1981), with interest as set forth in New Horizons for the Retarded, 283 NLRB 1173 (1987). We shall further modify the judge™s recommended Or-der in accord with our decisions in Indian Hills Care 327 NLRB No. 46  GADSDEN TOOL, INC. 165Center,
 321 NLRB 144 (1996); and 
Excel Container, 
Inc.,
 325 NLRB 17 (1997). 
ORDER The National Labor Relations Board orders that the 
Respondent, Gadsden Tool, Inc., Rainbow City, Ala-
bama, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Refusing to execute 
the collective-bargaining 
agreement that was reache
d on February 18, 1997. 
(b) Refusing to bargain in good faith with the Retail, 
Wholesale and Department 
Store Union, AFLŒCIO as 
the exclusive collective-bargai
ning representative of em-
ployees in the following appropriate unit: 
 All production and maintenance employees employed 
by the Respondent at its Rainbow City, Alabama facili-
ties, including machinists, welders, tool and die makers, 
carpenters and grinders; but excluding all office clerical 
employees, sales persons, professional employees, 
guards and supervisors as defined in the Act. 
 (c) In any like or related manner interfering with, re-
straining, or coercing employees
 in the exercise of rights 
guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Execute the collective-bargaining agreement 
reached by the parties on Fe
bruary 18, 1997; give retro-
active effect to its terms and conditions of employment 
to February 18, 1997; and make employees whole, with 
interest, for any losses they may have suffered as a result 
of the Respondent™s refusal 
to execute and abide by the 
agreement. 
(b) On request, bargain in good faith with the Union as 
the exclusive collective-bargai
ning representative of unit 
employees. 
(c) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel 
records and reports, and 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(d) Within 14 days of service by the Region, post at its 
Rainbow City, Alabama, facilities copies of the attached 
notice marked ﬁAppendix.ﬂ
2 Copies of the notice, on 
forms provided by the Regional Director for Region 10, 
after being signed by the Respondent™s authorized repre-

sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
                                                          
 2 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facilities 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 

by the Respondent at any time since February 18, 1997. 
(e) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER HURTGEN, dissenting in part. 
I find it analytically difficult and counterintuitive to 
find that: (1) the Respondent bargained in bad faith, i.e., 

sought to avoid reaching an
 agreement; and (2) the Re-
spondent reached an agreement.
  My colleagues seek to 
avoid this contradiction by suggesting that the Respon-
dent intended 
not to reach an agreement, and was sur-
prised when the Union accepted the Respondent™s offer.  
However, the objective facts belie that intention.  The 
objective and critical fact is that the Respondent tendered 
an offer, and thereby made
 itself vulnerable to accep-
tance and a contract.  It woul
d seem obvious that a party 
who wishes to avoid a contract would not make an offer 
which makes it vulnerable to acceptance and contract. 
With respect to the Respondent™s ﬁsurpriseﬂ when the 
Union accepted the offer, that fact (if true) does not sup-
port my colleagues™ position.  A party in bargaining may 
make a ﬁlow-ballﬂ offer, and may be surprised when it is 
accepted.  But, this does not mean that 
the party does not 
want an agreement.  It simply means that the party did 
not expect the acceptance. 
Concededly, the Respondent then sought to renege on 
the agreement reached.  Howe
ver, that violation is 
wholly remedied by the order that the Respondent sign 

and honor the agreement.  Adding the further violation 
found by the majority adds nothing to the remedy, or to 
be remedied, here.  More generally, we should not look 
for bad-faith ﬁcourse-of-bargainingﬂ violations where 
agreement is actually reached
.  Bargaining takes strange 
twists and turns occasionally and what may appear to be 
bad faith at one point becomes wholly remedied by fur-
ther bargaining.  Accordingly, I would not find a refusal 
to bargain in bad faith.  I would simply find a refusal to 
sign and honor the agreement, and would order that the 
agreement be signed and honored. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 166The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT
 refuse to execute the collective-
bargaining agreement that wa
s reached on February 18, 
1997. 
WE WILL NOT  refuse to bargain in good faith with 
the Retail, Wholesale and Department Store Union, 
AFLŒCIO, as the exclusive 
collective-bargaining repre-
sentative of our employees 
in the following appropriate 
unit: 
 All production and maintenance employees employed 
by us  at our Rainbow City, Alabama facilities, includ-
ing machinists, welders, tool and die makers, carpenters 
and grinders; but excluding all office clerical employ-
ees, sales persons, professi
onal employees, guards and 
supervisors as defined in the Act. 
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act.   
WE WILL  execute the collective-bargaining agree-
ment that was reached on February 18, 1997, and WE 
WILL give retroactive effect to the terms and conditions 
of employment contained in the agreement to February 
18, 1997. WE WILL  make our employees whole, with interest, 
for any losses they may have suffered as a result of our 
refusal to execute the agreement.   
WE WILL, upon request, bargain in good faith with 
the Union as the exclusive 
collective-bargaining repre-

sentative of our employees in the appropriate unit de-
scribed above. 
GADSDEN TOOL, INC. 
 John Doyle, Esq., 
for the General Counsel.
 R. Kent Henslee
, Esq. and John H. Robertson, Esq., 
of Gads-den, Alabama, for the Respondent. 
John Whitaker, 
of Gaston, Alabama, for the Union. 
DECISION PARGEN ROBERTSON, Adminis
trative Law Judge. This 
hearing was held on April 13, 1998, in Birmingham, Alabama. 
The charge was filed on February 28, 1997, and amended on 
January 29, 1998. The complaint issued on January 30, 1998. 
I. JURISDICTION Respondent, is an Alabama corporation, with an office and 
place of business in Rainbow City, Alabama, where it is en-
gaged in the operation of a tool
 and die shop. During the past 
year, it purchased and received at
 its Rainbow City facilities 
goods valued in excess of $50,000 directly from suppliers lo-
cated outside Alabama. Respondent admitted that at all times 
material it has been an employer engaged in commerce as de-
fined in the National Labor Relations Act (the Act). 
II. LABOR ORGANIZATION 
Respondent admitted that Reta
il, Wholesale & Department 
Store Union, AFL-CIO (the Union) is a labor organization 

within the meaning of Section 2(5) of the National Labor Rela-
tions Act. III. THE UNFAIR LABOR PRACTICE ALLEGATIONS 
Respondent admitted that the following employees constitute 
a unit appropriate for collective-bargaining and that the Union 
was certified and has been the exclusive collective bargaining 
representative of those employees since October 23, 1995: 
 All production and maintenance employees employed by the 
Respondent at its Rainbow City, Alabama facilities, including 
machinists, welders, tool and die makers, carpenters and 
grinders; but excluding all office clerical employees, sales 
persons, professional employees, guards and supervisors as 
defined in the Act.  
 Former employee Ladon Wells recalled that Respondent 
president Lillon Hill talked to the employees during the union 

campaign. Hill held up 
a blank sheet of paper and said that was 
what they would get if the Union tries to come in. 
Lillon Hill admitted holding the meeting recalled by Wells 
and he admitted that he held up
 a blank sheet of paper. He de-
nied telling the employees that if they got the Union in this is 
all they would get. Instead, he testified, that he told the em-
ployees that a blank sheet was where negotiations started. 
Union Staff Representative John Whitaker testified that he 
met with Respondent President Lillon Hill before the Union 
was certified in 1995. Hill told Whitaker that he had a lot of 
other businesses, that he dealt 
in real estate and that money 
wasn™t the issue but  ﬁthat Ga
dsden Tool wasn™t going to be 
Union.ﬂ  Lillon Hill admitted meeting with John Whitaker. He denied 
telling Whitaker that Respondent would shut their plant down 
rather than have a Union. Hill did not testify as to whether or 
not, he told Whitaker that Respondent was not going to be Un-
ion. The General Counsel alleged that Respondent has failed and 
refused to sign a written agreement and has engaged in surface 
bargaining since November 1995. 
The Union presented Respondent with a complete collective-
bargaining contract proposal at a November 1995 negotiating 
session (G.C. Exh. 6). The parties next met to negotiate in 
January 1996. Respondent submitted a complete contract pro-
posal to the Union during that meeting (G.C. Exh. 7). In a Feb-
ruary 1996 meeting the Union made
 a second complete contract 
proposal (G.C. Exh. 8).  On 
February 28, 1996, Respondent 
faxed to the Union a change in its proposal regarding grievance 
procedure (G.C. Exh. 10). When the parties met in April 1996, 
the Union made another complete
 contract proposal (G.C. Exh. 
11). Respondent submitted a status report during that same 
 GADSDEN TOOL, INC. 167meeting (G.C. Exh. 12). The status report referred to provisions in Respondent's original collective bargaining contract pro-
posal.  Respondent made another coll
ective-bargaining contract 
proposal when the parties met to negotiate on June 4, 1996 
(G.C. Exh. 13). The Union responded to Respondent™s proposal 
by fax on June 17, 1996 (G.C. Exh. 14). 
In August, the parties met al
ong with a Federal mediator. 
The parties next met on November 11, 1996. Respondent pre-sented the Union with a negotiations status report (G.C. Exh. 

16). On December 2, the parties agreed to settle unfair labor 
practice allegations 
in Case 10ŒCAŒ29121. 
The next negotiation session was on January 10, 1997. Re-
spondent wrote the Union on January 13 and outlined agree-
ments made during the January 10 meeting (G.C. Exh. 20). 
Respondent also submitted another status report to the Union 
on January 13 (G.C. Exh. 22). That report and all status reports 
submitted by Respondent referred to Respondent™s original 
contract proposal (G.C. Exh. 7). 
James Sisson, John Whitaker, 
and former employee Ladon 
Wells with the Union, and Jimmy Hill and Kent Henslee with 
Respondent, testified about a 
February 18, 1997 negotiation 
session. Sisson was the chief uni
on spokesman at that session. 
General Counsel™s Exhibit 23 was prepared by Respondent and 
submitted as a collective-bargaining proposal.  During negotia-
tions that day the Union brought up that the parties had also 
agreed to provisions regarding Saturday work, in settlement of 
unfair labor practice charges. Res
pondent™s attorney agreed that 
those provisions had been inadvertently left out of the docu-

ment received as  General Coun
sel™s  Exhibit 23. The parties 
agreed to some additional minor changes to General Counsel™s 

Exhibit 23. Then the Union proposed that Respondent retain the 
employees™ Blue Cross health insurance plan and pay the full 
cost. Respondent rejected that proposal and proposed they would continue to pay one-half the premiums and maintain the 
current level of benefits  but would reserve the right to change 
their insurance carrier. The Unio
n agreed to that proposal. Re-
spondent had previously proposed that it have the right to lay-
off employees for up to 30 days without regard to seniority. 
The Union proposed limiting the 
number of layoff days to 15. 
Respondent rejected that propo
sal and the Union agreed to 
Respondent™s 30-day layoff proposal. 
The parties returned to negoti
ations after lunch and Respon-
dent™s attorney, Kent Henslee, excused himself because of an-
other engagement. Both during 
and before the February 18 
session, Respondent had proposed retention its current wage 
rate system (see G.C. Exhs. 7 
and 23). After Attorney Henslee 
left the February 18 meeting 
the union negotiators asked Re-
spondent Vice President Jimmy 
Hill to explain Respondent™s 
current wage system. Hill explained that they may hire an un-

skilled employee at $5.50 an hour and he would receive 15-
cent-an-hour increases until he reached $7.50 per hour. After 
reaching $7.50 the employee would be evaluated every 3 
months and receipt of a wage increase would depend of the 
skills he had acquired, jobs he had learned, attendance, depend-
ability, and loyalty to the Company. After receiving that expla-
nation the Union made proposals on health insurance, a drug 
card, a cafeteria plan, a holiday after Thanksgiving, and vaca-
tions. Respondent rejected all those proposals and Jimmy Hill 
commented that Respondent would have instituted a cafeteria plan several years earlier had it not been for the Union. 
Ladon Wells testified that he did receive pay raises after Re-
spondent hired him in February 1992 until he reached $7.50 per 
hour. Thereafter he received some pay increases after evalua-
tions. James Sisson testified that when Respondent™s attorney, 
Henslee, returned to the Fe
bruary 18 meeting, union spokes-
man, Sisson, reviewed the things
 the Union had discussed with 
Jimmy Hill. Sisson told Respondent that the Union accepted 
Respondent™s original contract 
proposal along with the agreed 
to changes (G.C. Exh. 23) provided Respondent agree to a 50-

cent across-the-board pay increase. Respondent™s attorney 
leaned back and said, ﬁThat™s interesting. We need to caucus.ﬂ 
Respondent returned from their caucus and said they would not 
give the 50-cent increase across the board. The Union then said 
they agreed to accept Respondent™s proposal (G.C. Exh. 23) 
with the changes agreed to early on February 18 and the current 
wage rate system as explaine
d by Jimmy Hill. Respondent™s 
attorney said that he would clarify what Jimmy Hill had said 
and send it to the Union by fax. The Union said it was not op-
posed to 1, 2, or 3 years™ duration on the contract and Respon-
dent could elect which it wanted. 
Vice President Jimmy Hill™s testimony was in substantial 
agreement with the testimony of James Sisson. Hill testified 
that Respondent™s attorney did excuse himself from the meeting 
for a time after lunch. Hill recalled that the Union did ask that 
the employees be given drug cards, life insurance and another 
holiday. Hill testified that he explained to the Union how Re-
spondent would pay a newly empl
oyed person with no experi-
ence.  
Jimmy Hill admitted on cross-examination that James Sisson 
did ask him to explain Responde
nt™s wage system during the 
February 18 negotiation session. He
 admitted that he explained 
to the Union that the lowest pay rate offered to new employees 

is generally at least $6 an hour and that generally employees are 
granted pay increases of at least 15 cents an hour each quarter 
until they reach $7.50 an hour. Some employees are hired in at 

higher pay than $7.50 an hour. Employees are evaluated if they 
are paid at or above $7.50 an hour on the basis of ﬁattendance, 
tardiness, their skill level, how they™re progressing, if they™re, 
I™d say, willing to work 
with us on schedules.ﬂ 
Hill testified that Sisson recapped for Respondent™s attorney, 
Henslee, what had been discussed during the attorney™s absence 
from the meeting. Hill admitted that the Union made an offer, 
which included a 50-cent-across-the-board pay increase, and 
that Respondent rejected the Union™s offer after caucusing. 
Jimmy Hill testified that the Union said they would accept what 
Respondent was ﬁdoing with wa
ges now, everything that™s 
agreed to in the contract (the Union) accept. . . . Everything that 

was agreed to, everything that was not agreed to they would 
accept our proposal.ﬂ  Hill admitted that he was surprised at the 
Union™s acceptance but he denied saying, ﬁ[O]h, my God.ﬂ 
Respondent Attorney Kent Hens
lee testified in agreement 
with others at the February 18 
negotiation session, that he left 
that meeting for a time after lunch. At the time he left the meet-

ing the parties had not negotiate
d wages during that or during 
earlier bargaining sessions. He testified that he ﬁdid not want 
anyone but me to negotiate on behalf of the Union or the Com-
pany, and to negotiate language or Company procedure. That 
was the understanding I thought that we all had when I left for 
those few minutes.ﬂ  
Henslee agreed that the Union eventually said, ﬁ[W]hatever 
Jimmy Hill said is what we™ll agree to.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 168Sisson and Whitaker testified 
about talking with Respon-dent™s attorney  at the end of 
the February 18 meeting. Sisson 
testified that after everyone 
but Respondent™s attorney, Whi-
taker, and Sisson left the room, the attorney said to Whitaker 
and Sisson:   You know, this is very interesting. I don™t think I™ve ever seen 

this happen before. I said, what is that, that the Union would 
agree totally to the Employer™s 
 proposal? He said, well, that™s 
a veryŠthat™s aŠyou took a big risk, but I have a feeling that 
was a very calculated risk. I said, certainly, we didn™t take it 
without calculation. He ma
de the statement to Johnny 
(Whitaker) and I, well, - something to the effect that, well, 
you realize you™re going to close this company down. . . .You 
realize that what you guys have done is shut this company 
down, because Mr. Hill is not go
ing to sign a contract. . . . you 
don™t understand, these people are entrepreneurs, they can 
start another business, they could go to manufacturing other 
things. So, I said, well, you know, you can relay for me that 
that™s not going to stop us from making a contract. 
 Henslee admitted talking to Sisson and Whitaker at the close 
of the February 18 meeting. He said to Sisson and Whitaker, ﬁI 
don™t believe you™re willing to do this to the employees.ﬂ Hen-
slee denied that he told anyone that a client of his is willing to 

violate the law. 
Respondent faxed the Union a February 28, 1997 letter. In 
that letter Respondent™s attorn
ey stated among other things: 
 As you will remember, I expressed a fear that there 
was not a complete meeting of the minds in the last offer 
made by the Union. In the words of Mr. Sisson, ﬁnothing 
relating to wages will changeﬂ.  I do not believe that the 
Union intends to leave absolu
te discretion to
 management for the setting of wages, wage increases or reductions, or 

other matters relating to the paying of employees. How-
ever that was the agreement expressed to management by 

the Union at our last negotiations session. 
If I am clear in my understanding of your proposal, 
that the decision of what to pay an employee, when to pay 
an employee, when or if an employee should be given an 
increase or decrease, and all other matters relating to com-
pensation not specifically prohibited by the contract will 
be left to the absolute and unequivocal discretion of man-
agement. If there are any reservations in your mind then 
those reservations should be voiced now, articulated to the 
point that we can address them, and negotiated to the ex-
tent that they become resolved. 
As we left our meeting last week, I indicated to you 
and Mr. Sisson that I would try to draft some language to 
put into contract form the current wage practice of the em-
ployer. I have attempted to do so. However, you will note 
that the language is not in the norm because I have no past 
experience to guide me. I have never had a union come 
into negotiations on an initial contract and be willing to 
accept the absolute, uncontradi
ctable manage
ment discre-
tion that was exercised by ma
nagement before the Union 

became the certified bargaining agent of the employees. 
However I have attempted to do what you asked. 
You will note that the enclosed language gives to man-
agement absolute, unequivocal, unchallenged and nonre-
course discretion. That is 
exactly what management had 
exercised when we came to the table. If you are sincere in 
your offer you have abdicated 
to management any voice in 
wages paid to our employees. So be it. The attached lan-

guage binds you to that agreement. 
 On cross-examination Henslee testified that he did not know 
whether Respondent would have agreed to a Union proposal to 
accept the Respondent™s offer (G.C. Exh. 7). He testified that 
the offer was merely presented 
as a starting point for negotia-
tions. That entire proposed contract was not agreeable to Re-
spondent even though Respondent made the proposal. 
The parties did not meet in ne
gotiations after February 28. 
On January 14, 1998, the Union wrote Respondent and in-
cluded a document described as the wage proposal that was 
agreed to and discussed at th
e negotiation on February 18, 
1997. That document follows: 
 ﬁWAGESﬂ 
MAINTAIN THE CURRENT WAGE SYSTEM 
The current wage system is defined as: 
The starting rate for all new employees will be a 
minimum of $5.15 per hour* and will receive an increase 
of $.15 per hour every three months until they reach $7.50 
per hour. 
After an employee reaches $7.50 per hour, the com-
pany will evaluate them every three months. Hourly wage 
increases during this evaluation will be based on what jobs 
the employee is doing and the ﬁMarket Valueﬂ of these 
jobs (Market Value is defined 
as what this and other com-
panies pay employees to do the 
same type job)
 attendance, dependability, productivity, effi
ciency and how they get 
along with others and loyalty to the company.  
 *The minimum wage to reflect the current Federal Wage 
Rate.  Respondent™s attorney wrote 
the Union on January 20, 1998, 
stating that he would respond to their January 14 letter as early 
the following week as possible. There was no further contact 
between the parties. 
Findings Credibility
 I was impressed with the dem
eanor of former employee 
Ladon Wells and I credit his testimony regarding a meeting 
held by Respondent™s president during the union organizing 
campaign and regarding a negoti
ation session on February 18. 
John Whitaker also testified about that negotiation session. I 
found Whitaker demonstrated good demeanor and I credit his 
testimony regarding a meeting he
 had with Respondent™s presi-dent before the Union was certified. As to the February 18 ne-

gotiation session, I found that 
James Sisson demonstrated good demeanor and a better recollection of the events than Wells, 
Whitaker, Kent Henslee, or Jimmy Hill. To the extent there are 
conflicts between what Hill, Henslee, Whitaker, Wells, and 
Sisson recalled of that meeting, I credit Sisson. 
One key credibility issue revolved around what occurred 
during the February 18, 1997 negotiation session while Re-
spondent™s attorney was absent. Three of the four people pre-
sent at that time testified. 
As shown above, I was impressed 
with the demeanor and the reco
llection of James Sisson. His testimony did not materially di
ffer from anything recalled by 
John Whitaker or Ladon Wells. Moreover, the testimony of 
Jimmy Hill illustrated that Sisson™s testimony was correct.  
 GADSDEN TOOL, INC. 169Another key credibility issue 
involved the conversation at 
the close of the February 18 meeting between Sisson, Whitaker, 
and Respondent™s attorney. In vi
ew of my findings as shown 
above and John Whitaker™s co
rroboration of Sisson™s account 
of that conversation, I credit 
James Sisson™s testimony. I was 
not persuaded that Kent Henslee 
was truthful in his testimony 
that he only expressed concern that the Union may not be prop-
erly representing the unit employ
ees. I am also concerned about 
Henslee™s testimony that the parties had an understanding when 

he left the February 18 meeting 
that no one but Henslee, would 
negotiate on behalf of the Company. The undisputed testimony 
of all others at that negotiation 
session, showed that the parties 
continued to negotiate after Henslee left the meeting. The Un-
ion made numerous offers and Vice President Jimmy Hill re-
jected each of those offers. Hill also explained the Respon-
dent™s current wage rate syst
em on request from the Union. 
That evidence and the fact that Henslee™s testimony was not 
supported by credited evidence illustrated that there was no 
agreement between Respondent and the Union that  no one 
would negotiate on behalf of  
the Company while Henslee was 
absent. 
Conclusions ﬁIn determining the existence of bad faith bargaining 
[the Court examines] ‚the employer™s conduct in the total-
ity of the circumstances in which the bargaining took 
place.™ [Citations omitted.] Moreover, [the Court has] 
noted that ‚the Board not only looks to the employer™s be-
havior at the bargaining table 
but also to its conduct away 
from the table that may affect the negotiations.™ Id. [The 
Court  has] recognized that ‚the question of good faith 
bargaining is for the Board™s expertise more than ours.™ 
[Citations omitted.] Consequently, [the Court] will affirm 
a finding by the Board of an employer™s bad faith bargain-
ing if it is supported by substa
ntial evidence on the record 
as a whole. 
The Board based its finding th
at [the employer] failed 
to bargain in good faith upon [the employer] engaging in 

unfair labor practices ‚away from the table,™ and surface 
bargaining during the sessions . . .. ﬂ [
Radisson Plaza Minneapolis v. NLRB
, 987 F.2d 1376 (1993).]  
 Respondent filed a motion to stri
ke a section of counsel for 
the General Counsel™s brief, as alleging matters not included in 
the complaint. To the extent Respondent shows that it was nei-
ther alleged nor fully litigat
ed that Respondent, through its 
vice-president, dealt directly with bargaining unit employees 
concerning their wages, I agree. 
I find that direct dealing was 
not fully litigated and I find that the record does not support  

the General Counsel™s argument th
at direct dealing should be 
considered as a criteria for determining that Respondent en-
gaged in bad-faith bargaining. 
However, the credited evidence did include several factors 
that I have considered in determining whether Respondent en-
gaged in bad-faith bargaining. As shown above I credited the 
testimony of Ladon Wells that 
Respondent™s president showed 
the employees a blank sheet of pape
r and told them that is what 
they would get if the Union tries to come in. I also credited the 
testimony of John Whitaker that Respondent™s president told 
him that Respondent wasn™t going to be Union.  
When the parties met in collective-bargaining negotiations in 
November 1995 the Union submitted a written collective-
bargaining proposal (G.C. Exh. 6). Respondent submitted a 
complete contract proposal (G.C. Exh. 7) at the January 1996 
negotiation session. That proposal
 included a preamble; a rec-
ognition provision; a nondiscrimi
natory policy; management 
rights; union security; hours of wo
rk; overtime; seniority; holi-
days; vacations; discipline, susp
ensions and discharges; griev-
ance procedure and arbitration; 
no-strikes, no lockout; leaves of 
absence; worker™s compensation;
 health insurance; wages; 
health, safety and welfare; mi
scellaneous; duration, and effec-tive date. Only the preamble, du
ration and effective date provi-
sions included blanks for later in
clusion of the effective date 
and duration. In all other regards the Respondent™s proposal 

was complete. As shown herein, there was a dispute as to 
whether the parties agreed to pr
ovisions on wages. That section 
of the Respondent™s January 1996 proposal was as follows: 
ARTICLE XVIIIŠWAGES 
Section 1.The wage scale attached hereto and marked 
Exhibit ﬁAﬂ shall be and become a part of the agreement. 
Section 2.All employees shall receive their weekly 
earnings, which will be based on the previous week™s 
work, on Friday at the close of the workday. 
 Exhibit A read as follows: 
WAGE SCALE The Company agrees to continue in effect the current rate sys-
tem pertaining to production ra
tes and hourly rates of em-
ployees during the term of this agreement. 
 Respondent submitted another co
mplete contract proposal on 
February 18, 1997 (G.C. Exh. 23). That proposal included a 
preamble; a recognition provisi
on; a nondiscriminatory policy; 
management rights; union security; collective-bargaining pro-
cedure; notice to the Union; hours of work; overtime; seniority; 
holidays; vacations; discipline
, suspensions and discharges; 
grievance procedure and arbitration; no-strikes, no lockout; 

leaves of absence; worker™s compensation; wages; health, 
safety and welfare; miscellaneou
s; duration, and effective date. 
Only the preamble, duration and 
effective date provisions in-
cluded blanks for subsequent insertion of the effective date and 
duration. That wages article of the Respondent™s February 1997 
proposal was almost identical to the one in  its January 1996 
offer. The February 18 provision was: 
ARTICLE XVIIIŠWAGES Section 1.The wage scale attached hereto and marked 
Exhibit ﬁAﬂ shall be and become a part of the agreement. 
 Exhibit A was as follows: 
 WAGE SCALE The Company agrees to continue in effect the current rate sys-
tem pertaining to production ra
tes and hourly rates of em-
ployees during the term of this agreement. 
 The parties agreed on February
 18 that some matters were 
inadvertently omitted from General Counsel™s Exhibit 23. Re-
spondent agreed to include thei
r agreement in an unfair labor 
practice case settlement, regard
ing Saturday work. During the 
February 18 negotiations the Un
ion asked Respondent™s vice 
president to explain Respondent™s current rate system. As 
shown above he explained that em
ployees may be hired at rates 
below $7.50 an hour. If so those employees received 15-cent 

raises each quarter until the particular employee reached a rate 
of $7.50. All employees at or 
over $7.50 an hour were subject 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 170to quarterly evaluations. Those 
evaluations determined whether 
the particular employee received a raise that quarter. Vice 
President Jimmy Hill admitted that he told the Union that 
evaluations were based on ﬁatte
ndance, tardiness, their skill 
level, how they™re progressing, if they™re, I™d say, willing to 
work with us on schedules.ﬂ  
After making some offers that were rejected by Respondent, 
the Union accepted Respondent™s la
test contract proposal (G.C. 
Exh. 23) as amended at the Febr
uary 18 meeting and in keeping 
with the wage scale explanat
ion by Respondent™s vice presi-
dent. Subsequently, Respondent™s atto
rney submitted a different 
proposal (G.C. Exh. 25). He wrote 
that the Union had agreed to 
permit Respondent to unilaterally 
change its wage system to 
increase or decrease pay withou
t negotiations and without re-course through the grievance procedure. 
Instead of the wage proposal 
included in both General Coun-
sel™s Exhibit 7 and General Coun
sel™s Exhibit 23 (above), Re-
spondent included the following wage provision in its February 
28, 1997 letter: 
 WAGES Section One: Present employees. The wage rates of all 
present employees will be established at the current rate 
received by the employee at the commencement of this 
agreement. 
Section Two: New Hires. New hires will be paid a wage rate established by mana
gement at the time the em-
ployee is hired. 
Section Three: Wage increases or decreases may be 
made periodically during the term of this agreement when, 
in the absolute discretion of management, it is determined 
to be in the best interest of the company. The decision to 
give a wage increase or decrease or the decision to refrain 
from giving a wage increase or decrease shall not be sub-
ject to review or to the grievance procedure. 
Section Four: The establishment of rates of pay and 
changes therein are reserved to the absolute discretion of 
management. Under any grie
vance permitted under this 
Article the burden of proof shall be cast on the Union to a 
reasonable satisfaction that th
e actions of management was 
beyond the broad discretion inte
nded in this article. Pro-vided, however, that the language
 of this Section Five is not intended to permit reviews or grievances prohibited by 
Section Three. 
 I find that Respondent™s action 
was illustrative of bad-faith 
negotiations. On February 18 th
e Union accepted Respondent™s 
last contract offer (G.C. Exh. 23). That offer included a provi-
sion that Respondent would continue in effect the current wage 
rate system. There was nothing in that offer to the effect that 
Respondent had absolute discretion as to ﬁwhat to pay an em-
ployee, when to pay an employee, when or if an employee 
should be given an increase or decrease, and all other matters 
relating to compensation.ﬂ (See Respondent™s February 28 
letter (G.C. Exh. 25).)  Res
pondent™s contract proposal, which 
was accepted by the Union, clearly established that Respondent 
would continue in effect its current rate system. Moreover, the 
credited evidence also showed that Respondent, through Jimmy 
Hill, had explained during negotiations that Respondent would 
not decrease any employees™ wages. 
Some of the key factors showing bad faith include the com-
ments by Respondent™s president to its employees during the 

Union™s organizing efforts; his comments to John Whitaker 
before the Union was certified; Respondent™s February 28, 
1997 withdrawal of its collective-bargaining contract offer after 
the Union had accepted that offer on February 18 (
Auciello Iron 
Works, Inc. v. NLRB
, 517 U.S. 781 (1996); Atlanta Hilton & 
Tower,
 271 NLRB 1600 (1984); and 
Driftwood Convalescent 
Hospital, 312 NLRB 247 (1993)); the comments by Respon-
dent™s attorney that Respondent
 would not sign a contract; its 
attorney™s admission at the hear
ing that Respondent was never 
fully agreeable to its own co
llective-bargaining proposals and 
Respondent™s February 28 contention that the Union had agreed 

to more onerous collective-bargaining proposal regarding 
wages. Respondent argued in its brief that the parties had not nego-
tiated wage rates. However, it is undisputed that Respondent 
submitted a complete collective-bargaining proposal in January 
1996. That proposal contained 
a wage rate provision. Respon-
dent continued to propose essent
ially the same wage provision 
throughout negotiations. The February 18, 1997 proposal by 
Respondent included as Exhibit A, a wage rate proposal that was identical to the one proposed in January 1996. During Feb-

ruary 18, 1997 negotiations the parties agreed to some changes 
to General Counsel™s Exhibit 23. They agreed to a correction of 
Respondent™s address and to th
e inclusion of the parties™ 
agreement regarding Saturday work in settlement of unfair 

labor practices. The Union accepted that contract proposal by 
Respondent and informed Respondent it would agree to a dura-
tion of 1, 2, or 3 years. Respondent™s elected to make the con-
tract effective on the day of ra
tification and to extend through 
November 24, 1999.  
Respondent argued that it included a wage provision in its 
January 1996 and February 1997 proposals only to remind the 
parties that they were agreeing to negotiate the economic fac-
tors at the end of negotiations
. Respondent cited as the only evidence supporting its contention that Exhibit A was included 

only as a reminder, Kent Hensl
ee™s testimony at transcript 
pages 162 and 163. There Henslee testified that he included 
Exhibit A in the January 1996 and February 1997 as a re-
minder. Henslee then testified 
that ﬁwas discussed with the 
Union at the time this agreement was distributed to them on the 

second negotiation session (January 1996).ﬂ 
In view of the full record, I find there was no agreement to 
delay a wages agreement beyond February 18, 1997.  As shown 
above, I credit the testimony of John Whitaker. Whitaker testi-
fied as to the parties™ discu
ssion after Respondent distributed 
General Counsel™s  Exhibit 7 to the Union during the January 
1996 meeting. The Union questi
oned Henslee about General 
Counsel™s Exhibit 7 including Respondent™s Exhibit A to Ex-
hibit 7. Henslee was asked about 
the meaning of ﬁcurrent rate 
systemﬂ. ﬁMr. Lillon Hill responde
d and said that it was an 
evaluation system.ﬂ  As show
n above, when the Respondent 
again presented a contract pro
posal containing Respondent™s 
Exhibit A on February 18, 1997, Vice President Jimmy Hill 
was asked to explain Respondent™s 
ﬁcurrent rate system.ﬂ Hill 
explained the wage system to the Union. When Attorney 
Henslee returned to the meeting, he was told that Hill had ex-
plained the wage rate system. Henslee asked Hill if the Union™s 
explanation was correct and Hill agreed that the Union™s expla-
nation of what he had said about the wage rate system, was 
correct. Henslee said nothing during the February 18 negotia-
 GADSDEN TOOL, INC. 171tions, about any agreement to delay discussions about wages. 
Henslee did not correct Jimmy Hill™s explanation of ﬁcurrent 
wage rate systemﬂ and he did not 
say anything to the effect that 
Respondent™s Exhibit A in the February 18 contract proposal, 
was only a reminder to disc
uss wages in the future. 
Respondent also argued that 
Jimmy Hill did not understand 
that the Union was asking him on February 18 for full details 
about all the parameters concerni
ng the wage rate payment that 
the company had in place. That argument misses the point at 
issue. On February 18 Respondent, not the Union, proposed a 
collective-bargaining agreement that included a provision re-
garding wages. Regardless of 
what Jimmy Hill understood of 
the February 18 negotiation session,
 the Union stated that it was 
satisfied with his explanation of
 Respondent™s wage proposal. It 
was after that explanation th
at the Union accepted Respon-
dent™s offer as written in Ge
neral Counsel™s  Exhibit 23. 
Respondent argued that its wa
ge system was not fully de-
scribed in any proposal made by either party. That may be so. 
However, there is nothing in the law that requires such a de-
scription and, as shown above, 
the Union was satisfied with Respondent™s written proposal as explained by Jimmy Hill on 
February 18. I am convinced that
 the parties had a meeting of 
the minds on February 18, 1997. 
Respondent, as the party that 
drafted the written agreement (G
.C. Exh. 23), is in poor posi-
tion to now complain that its proposal failed to include an ade-
quate description of its wage rate system.  
Specifically, the record shows that the Union agreed to Re-
spondent™s February 18 proposed 
written contract (G.C. Exh. 
23) as amended by agreement of 
the parties during the February 
18 negotiations. Those amendments included a change in Re-
spondent™s address and the inclusi
on of  the parties™ settlement 
agreement in Case 10ŒCAŒ29121, regarding Saturday work.  
The Union advised Respondent on February 18, that it was 
agreeable to a duration set by
 Respondent. Subsequently, on 
February 28, 1997, Respondent notified the Union that the con-
tract would be effective through 
November 24, 1999. However, 
Respondent has refused to execute that agreement since Febru-
ary 28, 1997, in violation of Sect
ion 8(a)(1) and (5) of the Act. 
Until the Union accepted Respondent™s offer on February 18, 
Respondent had never proposed that
 it be given absolute discre-
tion in the establishment and maintenance of wage rates. Its 
written proposal on February 28, 1997, was substantially dif-
ferent from its February 18 proposal that was accepted by the 
Union and unlike anything Respondent had proposed before 
that time. 
Respondent™s actions made a collective-bargaining contract 
impossible. It is clear from the record evidence that the Union 
could have done nothing which 
would have resulted in an 
agreement. I find that Respondent engaged in unlawful conduct 
in violation of  Sections 
8(a)(1) and (5) of the Act. 
Finally, Respondent argued that to ﬁthe extent that the Union 
charges Respondent with unfair labor practices occurring more 
than 6 months before the filing of its charge the Respondent 
raises a Section 10(b) defense of
 statute of limitations.ﬂ As shown above, I find that Respondent engaged in unfair labor 
practices in violation of Section 8(a)(1) and (5) of the Act. My 
findings are that those unfair 
labor practices occurred on and 
after February 18, 1997. Specifi
cally, Respondent has refused 
to sign a written collective-bargaining agreement since that date 
and Respondent engaged in bad faith surface bargaining from 
February 18, 1997. The Union filed the unfair labor charges on 
February 28, 1997. Therefore, 
I find that no unfair labor prac-
tices were alleged or 
shown to occur more than 6 months before 
the charge was filed. Respondent™s 10(b) defense is without 
merit. 
CONCLUSIONS OF LAW 
1. Gadsden Tool, Inc. is an employer engaged in commerce 
within the meaning of Section 2(6) and (7) of the Act? 
2. Retail, Wholesale & Department Store Union, AFLŒCIO 
is a labor organization within th
e meaning of Section 2(5) of 
the Act. 
3. Respondent, by engaging in 
bad-faith negotiations with 
the Union as exclusive collective-bargaining representative of 
its below described employees, and by refusing to sign an 
agreed to collective-bargaining agreement, has engaged in con-

duct in violation of Section 8(a)(1) and (5) of the Act: 
 All production and maintenance employees employed 
by the Respondent at its Rai
nbow City, Alabama facilities, 
including machinists, welders,
 tool and die makers, car-
penters and grinders; but exclud
ing all office clerical em-
ployees, sales persons, professi
onal employees, guards and 
supervisors as defined in the Act.  
 4. The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within the meaning of Section 2(6), 

(7), and (8) of the Act. 
THE REMEDY 
Having found that Respondent ha
s engaged in unfair labor 
practices, I recommend that it be 
ordered to cease and desist 
therefore and to take certain affirmative action designed to 
effectuate the policies of the Act. 
As I have found that Respondent has engaged in surface bar-
gaining and refusal to sign an 
ageed to collective-bargaining 
agreement after acceptance by 
the Union, Respondent is or-
dered to restore conditions to status quo ante as of the end of 
the negotiations on February 18, 1997, and upon request, to 
sign the agreed to collective-bargaining agreement and to bar-
gain in good faith with the Union. 
[Recommended Order omitted from publication.] 
  